The petitioner, W. H. Seale, has filed his verified application for a writ of habeas corpus, wherein it is alleged that he is unlawfully imprisoned in the State Penitentiary at McAlester, under a commitment issued from the district court of Oklahoma county, upon a plea of guilty for the crime of murder.
The facts alleged in said petition are substantially the same as the facts alleged in the petition by the petitioner heretofore presented to this court and which was denied. Ex parte Seale, 75 Okla. Crim. 183, 129 P.2d 862.
A demurrer to the petition was interposed on behalf of respondent.
The rule of this court is that where an application for writ of habeas corpus has been denied, this court will not ordinarily entertain a subsequent application for a writ based on the same grounds and the same facts, or any other grounds or facts existing when the first application was made, whether presented then or not. Ex parte Berrie, 75 Okla. Crim. 115,129 P.2d 88; Ex parte Arthur, 75 Okla. Crim. 315, 131 P.2d 135.
For the reasons above stated, the demurrer to the petition is sustained and the cause is dismissed.
BAREFOOT and DOYLE, JJ., concur. *Page 166